IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

REYNALDO R. CATO,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-3057

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed October 7, 2016.

An appeal from an order of the Circuit Court for Duval County.
Waddell A. Wallace, Judge.

Reynaldo R. Cato, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

MAKAR, KELSEY, and WINSOR, JJ., CONCUR.